Plaintiff in error, Bailey Overstreet, was convicted on an information charging that in Carter county, October 18, 1922, he did unlawfully transport two gallons of corn whisky along the streets of Ardmore, and in accordance with the verdict of the jury he was sentenced to pay a fine of $50, and to be confined in the county jail for 30 days. From the judgment he appeals.
The errors assigned and relied upon for a reversal of the judgment are that the court erred in overruling defendant's motion for a continuance; that the court erred in admitting incompetent and prejudicial evidence over the defendant's objection; and that the verdict of the jury is not sustained by the evidence.
Charlie Hathcock testified that he was a plainclothes man for the city of Ardmore; that he saw the defendant stop his car on Main street; that when defendant left the car he went to the automobile and found a hand bag in the car. When the defendant came back he arrested him, and drove to the police station, and there found two gallons of whisky in the hand bag. The officer testified that he did not have a search warrant. Thereupon the defendant moved the court to strike from the record all the testimony with reference to what was found in the automobile, for the reason that it was unlawfully seized, which motion was overruled.
The search detailed in the record was an unauthorized trespass and an invasion of the constitutional rights of this defendant. It follows that all the evidence with reference to liquor, secured thereby, should have been excluded on the defendant's objection.
The judgment of the trial court is reversed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 133